DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application is being examined under the pre-AIA  first to invent provisions.

Notice to Applicant

[2]	This communication is in response to the amendment filed 14 December 2021. It is noted that this application is Divisional of Untied States Patent Application Serial No. 12/573,392 filed 5 October 2009, now United States Patent No. 10,810,519. Claims 1, 4-6, 11, 14, 16, and 19-20 have been amended. Claims 1-20 are pending.

Divisional Application

[3]	This application is a divisional application of Untied States Patent Application Serial No. 12/573,392 filed 5 October 2009, now United States Patent No. 10,810,519. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b), the Examiner has reviewed and considered the prior art cited in the Parent Application.  All documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. See MPEP §609.02 A. 2.


Response to Remarks/Amendment

[4]	Applicant's remarks filed 14 December 2021 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	In response to rejection(s) of claim(s) 1-20 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 16 September 2021, Applicant provides the following remarks:

"…the Decision on Appeal affirmed 101 rejections...by stating ‘both the system operators and the agents can be humans...’the agents are human’...’Thus, these limitations recite the abstract idea of organizing human activity… "

Applicant further remarks:

“…independent claims 1, 11, and 20 each recite ‘wherein the agents are one or both of robots or machines. The agents, as recited in the claim are not humans. Accordingly, the claims do not recite that abstract idea of organizing human activity or concepts performed in the human mind…”

In response, Examiner agrees that the PTAB indicated that Appellant’s arguments directed to automated systems for hierarchically controlling automated machinery/robots in the noted Appeal were not persuasive because the Specification provided for the use of human as well as automated agents (See Decision affirming rejections under 35 U.S.C. 101 in the noted 

However, Examiner respectfully disagrees that the designation of the “robots or machines” in the present claims renders the claims statutory. Specifically, The noted comments of the PTAB were in the context of the claims as presented on Appeal in the 12/573,393 case. Most notably, those claims included the following recitations:
 
“...generating in a path planner a number of physical path plans for a number of physical paths for the number of first agent based on the number of tasks allocated to each of the number of first agents, generating, by the computer system, control commands for controlling the number of first agents to follow the number of physical path plans…and sending, by the computer system, the control command ds to the number of first agents to control, by the computer system, the number of first agents to follow the number of path plans…monitoring by a second hardware processor the number of first agents executing the mission plan using a data processing system, the monitoring including receiving information from a number of sensors associated with the number of first agents; determining by the second hardware processor whether the first level agent group will complete the mission plan including a number of tasks in the mission plan based on the hierarchy specification and the information from the number of sensors...”   

While a “path planner” is included in claim 20 and other dependent claims, absent from the present claims is any system generated translation of the monitoring data and the mission plans into control commands which are transmitted and serve to direct the automated functions of the 

In further response, with respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 11 as presented by amendment, includes an indication that each of the planning, allocating, and monitoring are performed, generally, “by one or more processors”. Claim 11 further specifies that “one or more sensors include a camera configured to acquire an image of an aircraft with respect to leak...using ultraviolet light to detect the fluid. 

With respect to the indication that the planning, allocating, and monitoring are performed by one or more processors, the designation of “one or more processor” absent clarification of processing functions performed by the recited processor(s) is reasonably met by a generic device displaying data to a human user to generate plans by applying mental processing. Further, the allocating and monitoring steps/functions are reasonably met by a human user viewing camera/image data on a generic computer display and determining an allocation of tasks to transmit to agents. In other words, absent clarification the technical contributions of the recited processor are reasonably met by a generic computer displaying data to a human user and communicating allocations via a computer network using standard data transmission protocols. With respect to the UV camera sensor, the identification of a specific sensor for external data collection that is otherwise not directly acted on by the system constitutes extra-solution activity.



NOTE: For Applicant’s benefit, amendments to indicate that the inventive system generates control commands based on the monitored sensor data and the hierarchical mission plans transmits the commands to the robotic equipment and automated machinery to implement the mission via the path plans and derivative control commands would serve to overcome the maintained rejection under 35 U.S.C. 101. The inclusion of the generation and implementation of the control commands/path planning would provide a basis for removing the maintained rejection for reasons consistent with those provided in the noted PTAB Decision in the parent application, now U.S. Patent No. 10,810,519. Applicant is encouraged to contact the Examiner to discuss amendments to the pending claims to expedite issuance of the instant application.   






Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Previous rejection(s) of claims 1-20 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea has/have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendments for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.


Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 11, and 20 are directed to a method and systems and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 11, and 20 are determined to be directed to ineligible subject matter based on the following analysis/guidance:
Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 11, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of scheduling, organizing, and directing a series of maintenance tasks associated a maintenance mission, which is reasonably considered to be method of Organizing Human Activity, namely: (3) managing personal behavior or interactions between people (e.g., following rules or instructions). 

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 11. In particular, claim 11 includes:
“…associating mission planners with agent groups including one or more agents…”, “…allocating resources for the missions…”, “...executing the missions planned by the mission planners, and “…providing communication between the mission planners…”. Considered as an ordered combination, the steps/functions of claim 7 are reasonably considered to be Organizing Human Activity, including: (3) managing personal behavior or interactions between people (e.g., following rules or instructions), as set forth in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 11 recites: “…planning missions...”. Respectfully, absent further clarification of the processing steps executed by the recited data processing system, one of ordinary skill in the art would readily understand that given a job, tasks, and available agents to perform tasks, one of ordinary skill cold reasonably be relied upon to plan missions using pen and paper and/or employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 11 that potentially integrate the exception include the “data processing system”, “communication system”, and the indications that the agents are “robots or machines”. With respect to these potential additional elements, the claimed “data processing system” is identified as executing the mission planners. The claimed “communication system” is identified as providing communication between mission planners. The “agents” is/are identified as robots or machines. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the 

Each of the above noted limitations states a result (e.g., missions are planned and mission planners are executed, communications are provided etc.) as associated with a respective “data processing system” or “communications system”. Beyond the general statement that planners are executed and communications are provided, the limitations provide no further clarification with respect to the functions performed by the “data processing system” and “communication system” in producing the claimed result. A recitation of “by a system”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it” and/or constitutes a general linking to a technical environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g.,  planning missions), and sending and receiving information over a network. 

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of scheduling, organizing, and directing a series of maintenance tasks associated a maintenance mission using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of executing instructions and transmitting communications over a network. The claimed scheduling, organizing, and directing a series of maintenance tasks associated a maintenance mission benefits from the inherent efficiencies gained by data transmission, data storage, and information 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2020/0334593, Examiner notes paragraphs [0158]-[0162]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent 
While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) execute planners; and (2) provide communications. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.




In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract 
          
Independent claims 1 and 20, directed to systems for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-10 and 12-19, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Claim Rejections - 35 USC § 103


[6]	Previous rejection(s) of pending claims 1-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over combinations of Sinex (United States Patent Application Publication No. 2002/0143601), Jacobsen et al. (United States Patent Application Publication No. 2003/0089183) Grant et al. (United States Patent Application Publication No. 2007/0143169) and Cleary et al. (United States Patent Application Publication No. 2008/0039993) have/has been overcome by the amendments to the subject claims and is/are withdrawn. 

Allowable Subject Matter

[7]	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.


Subject Matter Overcoming the Art of Record

[8]	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a system including “...the mission planners further configured to generate a mission plan for the one or more agents in an associated agent group, the mission planners further configured to monitor the one or more agents executing the tasks by receiving information from a number of sensors associated with the one or more agents, wherein the one or more sensors include a camera configured to acquire an image of an aircraft with respect to leak of a fluid using ultraviolet light to detect the fluid...”.

The most closely applicable prior art of record is referred to in the Office Action mailed 16 September 2021 as Sinex et al. While Sinex discloses determination of critical paths associated with aircraft maintenance processes performed by worker/agents, Sinex fails to specify sensors and/or cameras acquiring specific images directed to fluid leaks. While secondary reference to Cleary et al., discloses sensors and/or camera to monitor fluid levels, i.e., “leaks” to direct maintenance operations of an aircraft, the sensors of Cleary are not UV-based fluid detection sensors.


Conclusion
[9]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Liu et al., INTELLIGENT AIRCRAFT SECONDARY POWER DISTRIBUTION SYSTEM THAT FACILITATES CONDITION BASED MAINTENANCE, United States Patent Application Publication No. 2008/0217471, paragraphs [0004]-[0005][0031]: See fluid leaks and aircraft maintenance.  

Furry, METHODS FOR PERFORMING INSPECTIONS AND DETECTING CHEMICAL LEAKS USING AN INFRARED CAMERA SYSTEM, United States Patent Application Publication No. 2006/0091310, paragraphs [0086] [0106]: See infrared camera and detection of fluid leaks. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683